Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 17/442,254 TRANSMISSION ACTUATOR SUPPORT STRUCTURE FOR VEHICLE AUTOMATED DRIVING DEVICE filed on 9/23/2021.  Claims 10-18 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The applicant has argued that the combination of Bledsoe and Spravsow does not teach “a frame having, at an upper end thereof, a seat back abutting part and at least at a middle portion thereof, a pair of right and left straight beams and extending obliquely downward form the seat back abutting part toward a vehicle front side” (See Remarks page 6).  This is persuasive as the frame in Bledsoe does not abut the seat back and the legs while jutting out from the seat do not extend obliquely downward. The seat (12) is not considered to be a portion of the transmission frame.  

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/16/22